 



PETRO RIVER OIL CORP.

AMENDED AND RESTATED

2012 Equity Compensation Plan

 

1. Purposes.

 

(a) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.

 

(b) Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Stock Options, (iii) Common Stock, (iv) Restricted
Stock, and (v) Restricted Stock Units.

 

(c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

2. Definitions.

 

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Cause” for termination of Continuous Service means there exists (i) a
reasonable and good faith finding by the Company as determined by it in its sole
discretion, of a material and repeated failure of the Participant to provide his
or her full business time and attention to his reasonably assigned duties for
the Company (including, without limitation, unexcused failure to report for
work) for reasons other than the Participant’s death or disability, or the
Participant’s gross negligence or willful misconduct; which failure or
deficiency remains uncured (if curable) for a period of thirty (30) days
following written notice by the Company to the Participant which specifies the
reasons for the potential cause determination; (ii) the material breach by the
Participant of any of the provisions of his or her employment agreement (if the
Participant has an employment agreement with the Company) for reasons other than
the Participant’s death or disability, which breach remains uncured (if curable)
for a period of thirty (30) days following written notice by the Company to the
Participant which specifies the reasons for the potential cause determination;
(iii) the conviction of the Participant of, or the entry of a pleading of guilty
or nolo contendere by the Participant to, any felony; (iv) the Participant
having committed any theft, embezzlement, fraud or other intentional act of
dishonesty involving the business of the Company; or (v) any adjudication in any
civil suit, or written acknowledgment by the Participant in any agreement or
stipulation of the commission of any theft, embezzlement, fraud or other
intentional act of dishonesty involving any other person.

 

(d) “Change of Control” an event or series of events resulting in the current
holders of more than 50% of the Common Stock of the Company (inclusive of their
affiliates) thereafter holding less than 50% of the Common Stock of the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

  

(f) “Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with subsection 3(c).

 



1

 

 

(g) “Common Stock” means the common stock of the Company.

 

(h) “Company” means Petro River Oil Corp, a Delaware corporation.

 

(i) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or(ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are merely paid a director’s fee by the Company for their
services as Directors.

 

(j) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave.

 

(k) “Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.

 

(l) “Director” means a member of the Board of Directors of the Company.

 

(m) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

 

(n) “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

 

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(p) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or traded on
a NASDAQ Market or quoted on the Over the Counter Bulletin Board, the Fair
Market Value of a share of Common Stock shall be the closing sales price (last
trade) for such stock as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable.

 

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

 

(q) “Good Reason” means, without the written consent of the Participant, (i) a
material reduction by the Company in the Participant’s duties or position, (ii)
a reduction of the Participant’s compensation or benefits as set forth in the
Company’s benefits policies as of the date hereof or in Participant’s employment
agreement, (iii) the relocation of the Participant’s principal place of
employment by more than 50 miles, or (iv) any material breach by the Company of
the Participant’s employment agreement, if any. Prior to a termination of
Continuous Service with good reason, the Company shall have thirty (30) days to
cure the deficiency or deficiencies related to the potential good reason
determination.

 

2

 

 

(r) Not used.

 

(s) “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(t) “Non-statutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(u) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(v) “Option” means a Stock Option granted pursuant to the Plan.

 

(w) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(x) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

(y) “Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” receiving compensation
for prior services (other than benefits under a tax-qualified pension plan), was
not an officer of the Company or an “affiliated corporation” at any time and is
not currently receiving direct or indirect remuneration from the Company or an
“affiliated corporation” for services in any capacity other than as a Director
or (ii) is otherwise considered an “outside director” for purposes of Section
162(m) of the Code.

 

(z) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(aa) “Plan” means this Petro River Oil Corp. 2012 Equity Compensation Plan.

 

(bb) “Restricted Stock” means shares of Common Stock issued pursuant to a
Restricted Stock award under Section 7(b) of the Plan.

 

(cc) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one share of Common Stock, granted pursuant to
Section 7(c). Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

 

(dd) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

(ee) “Securities Act” means the Securities Act of 1933, as amended.

 

(ff) “Stock Award” means any equity grant under the Plan, including any grant of
an Option, a Restricted Stock Unit, Common Stock, or Restricted Stock.

 

3

 

 

(gg) “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan. In the case of a Stock Award consisting of Restricted
Stock, it shall mean a written agreement between the Company and a Participant
evidencing the terms and restrictions applying to an individual grant of
Restricted Stock, and in the case of a Stock Award consisting of Restricted
Stock Units, it shall mean a written agreement between the Company and a
Participant evidencing the terms and restrictions applying to an individual
grant of Restricted Stock Units.

 

(hh) “Stock Award Transfer Program” means any program instituted by the Board
which would permit Participants the opportunity to transfer any outstanding
Stock Awards to a financial institution or other person or entity approved by
the Board.

 

(ii) “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

 

3. Administration.

 

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
subsection 3(c).

 

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i) To determine the Fair Market Value;

 

(ii) To select the persons to whom Stock Awards may be granted hereunder;

 

(iii) To determine the number of shares of Common Stock to be covered by each
Stock Award granted hereunder;

 

(iv) To approve forms of Stock Award Agreements for use under the Plan;

 

(v) To determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Stock Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Stock Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Stock Award or the shares of Common Stock relating
thereto, based in each case on such factors as the Board will determine;

 

(vi) To determine the terms and conditions of any, and to institute any, Stock
Award Transfer Program in accordance with Section 10(b);

 

(vii) To construe and interpret the terms of the Plan and Stock Awards granted
pursuant to the Plan;

 

(viii) To prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

 

(ix) To modify or amend each Stock Award (subject to Section 13(e) of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Stock Awards and to extend the maximum
term of an Option (subject to Section 6(a) regarding Incentive Stock Options);

 

(x) To allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 11(f);

 

(xi) To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of a Stock Award previously granted by the Board;

 

4

 

 

(xii) To allow a Participant to defer the receipt of the payment of cash or the
delivery of shares of Common Stock that would otherwise be due to such
Participant under a Stock Award pursuant to such procedures as the Board may
determine; and

 

(xiii) To make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Delegation to Committee.

 

(i) General. The Board may delegate administration of the Plan to a Committee or
Committees of one (1) or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

 

(ii) Committee Composition. In the discretion of the Board, a Committee may
consist solely of two or more Outside Directors, in accordance with Section
162(m) of the Code, and/or solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3. Within the scope of such authority, the Board or the
Committee may (1) delegate to a committee of one or more members of the Board
who are not Outside Directors the authority to grant Stock Awards to eligible
persons who are either (a) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Stock
Award or (b) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code and/or) (2) delegate to a committee of one or more
members of the Board who are not Non-Employee Directors the authority to grant
Stock Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.

 

(d) Effect of Board’s and/or Committee’s Decision. All determinations,
interpretations and constructions made by the Board or the Committee in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

4. Shares Subject To The Plan.

 

(a) Share Reserve. Subject to the provisions of Section 12 relating to
adjustments upon changes in Common Stock, the total number of shares of Common
Stock that may be issued pursuant to Stock Awards shall not exceed in the
aggregate of 120,000,000 shares (the “Reserved Shares”).

 

(b) Reversion of Shares to the Share Reserve. Subject to the provisions of 4(a)
above, if any Stock Award shall for any reason expire or otherwise terminate, in
whole or in part, without having been exercised in full, the shares of Common
Stock not acquired under such Stock Award shall revert to and again become
available for issuance under the Plan.

 

(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

5. Eligibility.

 

(a) Not used.

 

(b) Not used

 

(c) Section 162(m) Limitation. Subject to the provisions of Section 12 relating
to adjustments upon changes in the shares of Common Stock, no Employee shall be
eligible to be granted Options covering more than nine million (9,000,000)
shares of Common Stock during any calendar year.

 

5

 

 

(d) Consultants.

 

(i) A Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, either the offer or the sale of the Company’s securities to such
Consultant is not exempt under Rule 701 of the Securities Act (“Rule 701”)
because of the nature of the services that the Consultant is providing to the
Company, or because the Consultant is not a natural person, or as otherwise
provided by Rule 701, unless the Company determines that such grant need not
comply with the requirements of Rule 701 and will satisfy another exemption
under the Securities Act as well as comply with the securities laws of all other
relevant jurisdictions.

 

(ii) A Consultant shall not be eligible for the grant of a Stock Award if, at
the time of grant, a Form S-8 Registration Statement under the Securities Act
(“Form S-8”) is not available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, or because the Consultant is
not a natural person, or as otherwise provided by the rules governing the use of
Form S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.

 

(iii) Rule 701 and Form S-8 generally are available to consultants and advisors
only if (i) they are natural persons; (ii) they provide bona fide services to
the issuer, its parents, its majority-owned subsidiaries or majority-owned
subsidiaries of the issuer’s parent; and (iii) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

6. Option Provisions.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be non-statutory Stock
Options at the time of grant. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

 

(a) Term. No Stock Option shall be exercisable after the expiration of ten (10)
years from the date it was granted.

 

(b) Not used.

 

(c) Exercise Price of a Stock Option. The exercise price of each Stock Option
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option on the date the Option is granted.
Notwithstanding the foregoing, a Stock Option may be granted with an exercise
price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

 

(d) Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board at the time of the grant of the Option (or
subsequently in the case of a Non-statutory Stock Option) (1) by delivery to the
Company of other Common Stock, (2) according to a deferred payment or other
similar arrangement with the Optionholder or (3) in any other form of legal
consideration that may be acceptable to the Board (which includes a cashless
exercise election). Unless otherwise specifically provided in the Option, the
purchase price of Common Stock acquired pursuant to an Option that is paid by
delivery to the Company of other Common Stock acquired, directly or indirectly
from the Company, shall be paid only by shares of the Common Stock of the
Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes). At any time that the Company is incorporated in Delaware,
payment of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall not be made by deferred payment.

 

6

 

 

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the market rate of interest necessary to
avoid a charge to earnings for financial accounting purposes.

 

In the case of a cashless exercise, the following formula will be used:

 

If elected by the Holder, the Holder shall be entitled to receive a certificate
for the number of Option Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:

 

(A) = the closing stock price (trade) on the Trading Day immediately preceding
the date of such election;

 

(B) = the Exercise Price of the Option, as adjusted; and

 

(X) = the number of Option Shares issuable upon exercise of the Option in
accordance with the terms of the Option by means of a cash exercise rather than
a cashless exercise.

 

Notwithstanding anything herein to the contrary, on the Termination Date,
unexercised vested Options shall be automatically exercised via cashless
exercise pursuant to this Section 6(d).

 

(e) Vesting. (i) The total number of shares of Common Stock subject to an Option
may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(e) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.

 

(f) Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates, the Optionholder (or the Optionholder’s heirs, executor or
successors) may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (i) the date six (6) months
following the termination of the Optionholder’s Continuous Service (or such
longer period specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, after termination,
the Optionholder does not exercise his or her Option within the time specified
in the Option Agreement, the Option shall be exercised on a cashless basis per
section 6(d) or terminate.

 

(g) Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Employment and/or Continuous Service would be prohibited at any
time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in Section 6(a) or (ii) the expiration of a period of six (6) months after
the termination of the Optionholder’s Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements.

 

(h) Not used.

 

(i) Not used.

 

(j) Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option.

 

7

 

 

7. Provisions of Stock Awards other than Options.

 

(a) Stock Awards. Each Stock Award Agreement with regard to Common Stock shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. The terms and conditions of Stock Award Agreements for Common
Stock may change from time to time, and the terms and conditions of separate
Stock Award Agreements for Common Stock need not be identical, but each Stock
Award Agreement shall include (through incorporation of provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 

(i) Consideration. A Stock Award of Common Stock may be awarded in consideration
for past services actually rendered to the Company or an Affiliate for its
benefit.

 

(ii) Vesting. Stock Awards other than Options shall vest in accordance with the
schedule determined by the Board, which shall be set forth in the applicable
Stock Award Agreement.

 

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Stock Award Agreement.

 

(b) Restricted Stock Awards. Each Stock Award Agreement with regard to
Restricted Stock shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. The terms and conditions of the
Stock Award Agreement may change from time to time, and the terms and conditions
of separate Stock Award Agreement for Restricted Stock need not be identical,
but each Stock Award Agreement regarding Restricted Stock shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i) Transferability. Except as provided in this Section 7(b) or Section 10,
shares of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until such time as the shares of Restricted
Stock have vested.

 

(ii) Other Restrictions. The Board, in its sole discretion, may impose such
other restrictions on shares of Restricted Stock as it may deem advisable or
appropriate.

 

(iii) Removal of Restrictions. Except as otherwise provided in this Section
7(b), shares of Restricted Stock covered by each Restricted Stock grant made
under the Plan will be released from escrow as soon as practicable after the
date the shares of Restricted Stock vest or at such other time as the Board may
determine. The Board, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed.

 

(iv) Voting Rights. During the period in which the shares of Restricted Stock
are not transferable, Participants holding shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares, unless
the Board determines otherwise.

 

(v) Dividends and Other Distributions. During the period in which the shares of
Restricted Stock are not transferable, Participants holding shares of Restricted
Stock will be entitled to receive all dividends and other distributions paid
with respect to such shares, unless the Board provides otherwise. If any such
dividends or distributions are paid in shares, the shares will be subject to the
same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were paid.

 

(vi) Return of Restricted Stock to the Company. On the date set forth in the
Stock Award Agreement, the Restricted Stock for which restrictions have not
lapsed will revert to the Company and again will become available for grant
under the Plan.

 

(c) Restricted Stock Units. Restricted Stock Units may be granted at any time
and from time to time as determined by the Board. After the Board determines
that it will grant Restricted Stock Units under the Plan, it shall advise the
Participant in a Stock Award Agreement for Restricted Stock Units of the terms,
conditions, and restrictions related to the grant, including the number of
Restricted Stock Units.

 

8

 

 

(i) Vesting Criteria and Other Terms. The Board shall set vesting criteria in
its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. The Board may set vesting criteria based upon the achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment), or any other basis determined by the Board in its
discretion.

 

(ii) Settlement of Restricted Stock Units. Restricted Stock Units shall be
settled within 10 business days after vesting, either by delivery to the
Participant of shares of Common Stock (with appropriate Securities Act
restrictive legends) or, at the election of the Company, by delivery to the
Participant of a cash payment based upon the Fair Market Value of the Company’s
Common Stock on the date of vesting for each Restricted Stock Unit vested.

 

8. Covenants of the Company.

 

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

 

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.

 

9. Use of Proceeds from Stock

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10. Transferability of Awards.

 

(a) General. Unless determined otherwise by the Board, a Stock Award may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will, by the laws of descent or distribution, to a revocable
trust, or as permitted by Rule 701, and may be exercised, during the lifetime of
the Participant, only by the Participant. If the Board makes a Stock Award
transferable, such Stock Award will contain such additional terms and conditions
as the Board deems appropriate.

 

(b) Stock Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Board shall have all discretion and authority to determine and
implement the terms and conditions of any Stock Award Transfer Program
instituted pursuant to this Section 10(b) and shall have the authority to amend
the terms of any Stock Award participating, or otherwise eligible to participate
in, the Stock Award Transfer Program, including (but not limited to) the
authority to (i) amend (including to extend) the expiration date,
post-termination exercise period and/or forfeiture conditions of any such Stock
Award, (ii) amend or remove any provisions of the Stock Award relating to the
Stock Award holder’s continued service to the Company, (iii) amend the
permissible payment methods with respect to the exercise or purchase of any such
Stock Award, (iv) amend the adjustments to be implemented in the event of
changes in the capitalization and other similar events with respect to such
Stock Award, and (v) make such other changes to the terms of such Stock Award as
the Board deems necessary or appropriate in its sole discretion.

 

9

 

 

11. Miscellaneous.

 

(a) Acceleration of Exercisability and Vesting. The Board shall have the power
to accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

 

(b) Stockholder Rights. Except to the limited extent provided in Section 7(b),
no Participant (nor any beneficiary) shall have any of the rights or privileges
of a stockholder of the Company with respect to any shares of Common Stock
issuable pursuant to a Stock Award (or exercise thereof), unless and until
certificates representing such shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

 

(c) No Employment or other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(d) Not used.

 

(e) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (1) the issuance of the shares of Common Stock upon the
exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

 

(f) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of Common Stock under the Stock Award, provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of Common Stock.

 

(g) Information Obligation. To the extent required by applicable state law, the
Company shall deliver financial statements to Participants at least annually.
This subsection 10(g) shall not apply to key Employees whose duties in
connection with the Company assure them access to equivalent information.

 

10

 

 

12. Adjustments upon Changes in Stock.

 

(a) Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to Section 4(a) and the maximum number of securities subject to award
to any person pursuant to Section 5(c), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Stock Awards. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive. (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)

 

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Stock Awards shall terminate immediately prior
to such event.

 

(c) Asset Sale, Merger, Consolidation or Reverse Merger. In the event of (i) a
sale, lease or other disposition of all or substantially all of the assets of
the Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (individually, a “Corporate
Transaction”), then any surviving corporation or acquiring corporation shall
assume any Stock Awards outstanding under the Plan or shall substitute similar
stock awards (including an award to acquire the same consideration paid to the
stockholders in the Corporate Transaction) for those outstanding under the Plan.
In the event any surviving corporation or acquiring corporation refuses to
assume such Stock Awards or to substitute similar stock awards for those
outstanding under the Plan, then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the vesting of such
Stock Awards (and, if applicable, the time during which such Stock Awards may be
exercised) shall be accelerated in full, and the Stock Awards shall terminate if
not exercised (if applicable) at or prior to the Corporate Transaction. With
respect to any other Stock Awards outstanding under the Plan, such Stock Awards
shall terminate if not exercised (if applicable) prior to the Corporate
Transaction. Notwithstanding the foregoing provisions of this paragraph,
Participants shall be allowed not less than six (6) months to exercise Stock
Awards so vested.

 

13. Amendment of the Plan and Stock Awards.

 

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 12 relating to adjustments upon
changes in Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy the requirements of Section 422 of the Code, Rule 16b-3 or any NASDAQ or
securities exchange listing requirements.

 

(b) Stockholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

 

(c) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

 

(d) No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

(e) Amendment of Stock Awards. The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

11

 

 

14. Termination or Suspension of the Plan.

 

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.

 

15. Effective Date of Plan.

 

The Plan shall become effective as of the date of approval by the Board.

 

16. Choice of Law.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan on the date indicated below.

 

  PETRO RIVER OIL CORP.     Dated: August 10, 2012 /s/ Jeffrey Freedman   Name:
Jeffrey Freedman   Title: Chief Executive Officer

 

Adopted By the Board of Directors on August 10, 2012

Approved By Stockholders: September 7, 2012

Amended By the Board of Directors on February 12, 2014

Approved By Stockholders: April 16, 2014

Termination Date: August 10, 2022

 

12

 